Citation Nr: 0317304	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-03 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.  

2.  Entitlement to service connection for residuals of right 
knee injury.  

3.  Entitlement to service connection for dry eye syndrome.  

4.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease (DDD) of the 
cervical spine.  

5.  Entitlement to an initial disability rating greater than 
10 percent for DDD of the thoracolumbar spine.  

6.  Entitlement to an initial disability rating greater than 
20 percent for ulcerative colitis status post 
proctocolectomy.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1979 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran testified before the undersigned during a Travel 
Board hearing in July 2002.  A transcript of that hearing, 
and evidence received at that time, has been associated with 
the claims folder.  

During the Board hearing, the veteran's representative raised 
the issue of service connection for residuals of right hand 
injury.  This claim has not been developed or adjudicated by 
the RO.  Accordingly, it is referred to that office for the 
appropriate action.  

The issues of service connection for dry eye syndrome and of 
increased ratings for DDD of the cervical spine, DDD of the 
thoracolumbar spine, and ulcerative colitis status post 
proctocolectomy are addressed in the REMAND portion of the 
decision, below. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of current disability or 
residual of head injury experienced in service.    

3.  There is no evidence of right knee injury in service and 
no competent evidence of a current right knee disability or 
residual of injury.    


CONCLUSIONS OF LAW

1.  Service connection for residuals of head injury is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).    

2.  Service connection for residuals of right knee injury is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the June 2000 rating decision and March 
2001 statement of the case, the RO provided the veteran and 
his representative with the applicable law and regulations.  
In addition, in a May 2002 letter, the RO explained the 
notice and assistance provisions of the VCAA, including VA's 
duty to obtain certain types of evidence on the veteran's 
behalf and the veteran's responsibility to provide certain 
types of evidence or information needed to secure evidence, 
listed the evidence currently of record, and invited the 
veteran to submit or identify and authorize the release of 
records from additional VA or private medical providers.  
Finally, the May 2002 supplemental statement of the case 
includes the text of the relevant regulation implementing the 
VCAA.  Accordingly, the Board finds that the veteran has been 
afforded all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and obtained medical 
examinations.  There is no indication that relevant VA 
treatment records exist.  The veteran has not requested VA to 
obtain any other evidence with respect to the claims 
considered herein.  The Board acknowledges that the RO has 
not secured a medical opinion with respect to the etiology of 
either disorder at issue here.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  However, as discussed in detail below, 
the Board finds that the evidence of record is insufficient 
to trigger VA's duty to obtain for either claim a medical 
opinion under 38 U.S.C.A. § 5103A(d).  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  Therefore, the Board finds 
that, with respect to the issues addressed in this decision, 
the duty to assist has been met.     

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As the RO 
has provided all notice and assistance required, the Board 
may review the appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

First, the Board finds that the preponderance of the evidence 
is against service connection for residuals of head injury. 
Id.  The veteran describes suffering head trauma in service.  
His report is confirmed upon review of service medical 
records.  However, there is no evidence of a current 
disability or residual from head injury in service.  In fact, 
during the February 2000 VA examination, the veteran denies 
any sequelae from the injury.  He reiterates that denial 
during the July 2002 Board hearing.  Service connection 
requires the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence, or even allegation, of 
current disability as a residual of in-service head injury, 
service connection is denied.  

With respect to the claim for right knee disability, during 
the Board hearing, the veteran relates that he first reported 
a right knee injury in service in December 1979, with 
subsequent reports in January 1980 and April 1981.  He refers 
to materials accompanying his report of medical history 
completed for the October 1999 separation examination, which 
lists the same injury dates.  However, review of service 
medical records covering those dates discloses only 
documented injury to the left leg only.  The Board notes that 
the veteran lists these same injury dates in his Line of Duty 
Information form, which is included in materials he submitted 
during the Board hearing, also in reference to left leg 
injury.  Review of the remaining service medical records 
finds no reference to right knee complaint or injury.  The 
report of the October 1999 separation examination shows no 
finding of right knee abnormality on examination.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  Moreover, the 
Board observes that the report of the February 2000 VA 
examination shows a normal right knee.  There is no other 
evidence of record demonstrating a current disability of the 
right knee.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  The Board acknowledges that the veteran describes a 
history of right knee discomfort during the VA examination.  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  The veteran, absent evidence of having had 
training or education in medicine, is not competent to 
opinion as to whether a current right knee disability exists 
for purposes of establishing service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for residuals of right 
knee injury.  38 U.S.C.A. § 5107(b).          


ORDER

Service connection for residuals of head injury is denied.  

Service connection for residuals of right knee injury is 
denied.  


REMAND

VA generally has a duty to assist a veteran in developing 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A.  In this case, the veteran seeks increased initial 
disability ratings for DDD of the cervical spine, DDD of the 
thoracolumbar spine, and ulcerative colitis status post 
proctocolectomy.  He also seeks service connection for dry 
eye syndrome.

The Board observes that the only examination addressing the 
extent of the service-connected disabilities was performed in 
February 2000, more than three years ago.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  When the available evidence is too old for adequate 
evaluation of the veteran's current condition, the duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  

Also on this point, the Board observes that both spinal 
disabilities are evaluated under Diagnostic Code (Code) 5293, 
intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a.  VA amended the rating criteria for Code 5293 during 
the course of this appeal, effective September 23, 2002.  67 
Fed. Reg. 54,345 (Aug. 22, 2002) (to be codified as amended 
at 38 C.F.R. pt. 4).  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply).  
Review of the February 2000 VA examination fails to disclose 
findings that sufficiently address the amended rating 
criteria so that the examination may be considered adequate 
for rating purposes.  See 38 C.F.R. § 4.2.  Therefore, a new 
examination is also required for these disabilities in order 
to have adequate evidence to address the revised rating 
criteria.  

Finally, during the July 2002 Board hearing, the veteran 
related that he was currently receiving medical care and 
physical therapy for ulcerative colitis and the spinal 
disabilities at Madigan Army Medical Center.  The claims 
folder contains no records from this facility.  VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  On remand, attempts must be made to 
secure the veteran's treatment records.  

With respect to the claim for service connection for dry eye 
syndrome, the veteran attributes the disorder to the service-
connected ulcerative colitis and surgery therefor, as 
reflected in testimony from the Board hearing.  He alleges 
that the gastrointestinal disability results in a decreased 
ability of the body to absorb and retain fluids, resulting in 
a problem with eye dryness.  A disability is service 
connected if it is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
In order to comply with VA's duty to assist, an opinion 
should be sought as to whether the veteran's allegations are 
supportable.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:
1.  The RO should attempt to secure the 
veteran's complete post-service treatment 
records (October 1999 to the present) 
from Madigan Army Medical Center.  

2.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations.  The claims folder must be 
made available to the examiner for the 
examination.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner. 

a.  An orthopedic examination to 
evaluate the nature and extent of 
disability from DDD of the cervical spine 
and DDD of the thoracolumbar spine.  The 
examiner is asked to identify and 
describe any current cervical spine and 
thoracolumbar spine symptomatology, 
including any functional loss associated 
with the cervical spine and thoracolumbar 
spine due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

The examiner should also 
specifically comment on the total 
duration of incapacitating episodes the 
veteran has had over the past 12 months, 
if any, as well as the nature and impact 
of individual chronic orthopedic and 
neurologic manifestations of 
intervertebral disc syndrome.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

b. A gastroenterology examination to 
evaluate the nature and extent of 
disability from ulcerative colitis status 
post proctocolectomy.  The examiner 
should comment on whether and to what 
extent malnutrition and anemia are 
demonstrated, the number and frequency of 
attacks or exacerbations, and the 
severity of symptoms associated with the 
proctocolectomy.  In addition, the 
examiner is asked to offer an opinion as 
to whether the veteran's ulcerative 
colitis status post proctocolectemy 
results in the body's inability to absorb 
or retain moisture that could result in 
eye dryness of a chronic nature.   

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  After completing any other necessary 
development, the RO should readjudicate 
the issues on appeal.  If the disposition 
of any claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	
	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

